818 So. 2d 635 (2002)
R.J.L., Appellant,
v.
STATE of Florida and Florida Department of Law Enforcement, Appellees.
No. 1D01-3544.
District Court of Appeal of Florida, First District.
June 6, 2002.
Michael S. Drews of Michael S. Drews, P.A., Jacksonville, for Appellant.
John P. Booth, Assistant General Counsel, Florida Department of Law Enforcement, and William L. Camper, General Counsel, Florida Parole Commission, Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. See Randall v. Florida Dep't of Law Enforcement, 791 So. 2d 1238 (Fla. 1st DCA 2001), rev. granted, No. 01-2135, 817 So.2d 849(Fla. Apr. 12, 2002).
DAVIS, PADOVANO and LEWIS, JJ., concur.